Opinion issued June 8, 2006


 
 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00898-CR
____________

IN RE DOMINEQUE JENKINS, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Domineque Jenkins, filed in this Court a pro se petition for writ of
mandamus, asking that we order respondent
 to provide him with a copy of the clerk’s
record and reporter’s record in case number 02CR2340 in which relator was
convicted by a jury of the felony offense of possession of a controlled substance, and
sentenced to confinement for 20 years.  The Fourteenth Court of Appeals issued a
mandate of affirmance in case number 02CR2340 on June 17, 2004.  We deny the
petition for writ of mandamus. 
          This Court has mandamus jurisdiction against a district court judge or county
court judge in our district, and all writs necessary to enforce our jurisdiction.  See
Tex. Gov’t Code Ann. § 22.221 (Vernon 2005).  We have no authority to issue a
writ of mandamus against a district clerk unless such is necessary to enforce our
jurisdiction.  In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998,
orig. proceeding).    
          Therefore, the petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).